  Case 20-06684       Doc 41 Filed 10/26/20 Entered 10/26/20 16:43:57               Desc Main
                               Document
                          UNITED            Page 1 of 1 COURT
                                 STATES BANKRUPTCY
                            NORTHERN DISTRICT OF ILLINOIS

                                         Eastern Division

In Re:                                       )        Case Number: 20-06684
James P. Menighan and Suzann M.              )
Menighan                                     )               Chapter: 7
                                             )
                                             )                        Honorable Timothy A. Barnes
                                             )                          SELECT IF OUTLYING AREA
               Debtor(s)                          )

                      Order Sustaining Objection and Denying Exemption

        This matter coming before the Court on the objection of Ronald R. Peterson, not individually
but as the chapter 7 trustee (the “Trustee”) of the bankruptcy estate (the “Estate”) of James P. Menighan
(“James”) and Suzann M. Menighan (“Suzanne”, and, together with James, the “Debtors”), objecting to
James’ alleged homestead exemption in real property commonly known as 1011 Glenview Road, in
Glenview, Illinois (the “Glenview Property”); due notice having been given:

      IT IS HEREBY ORDERED THAT:

1) The Trustee's objection is sustained as provided herein; and
2) James’ claim of exemption under 735 ILCS 5/12-901 in the amount of $15,000 in the Glenview
Property is denied.




                                                            Enter:


                                                                     Timothy A. Barnes
Dated: 10.26.2020                                                    United States Bankruptcy Judge

Prepared by:
William J. Factor (6205675)
Ariane Holtschlag (6294327)
FACTORLAW
105 W. Madison, Suite 1500
Chicago, IL 60602
Tel: (312) 878-4830
Fax: (847) 574-8233
Email: aholtschlag@wfactorlaw.com
